Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.:

  KAYE WILLE, on her own and on behalf
  of all other individuals similarly situated,

         Plaintiff,

  vs.

  NEGOTIATION TECHNOLOGIES, LLC
  dba PITBULLTAX INSTITUTE ,


        Defendant.
  _____________________________________/


                                 COMPLAINT – CLASS ACTION



         Plaintiff, KAYE WILLE (“Plaintiff”), on her own behalf and on behalf of all others

  similarly situated, by and through his undersigned counsel, hereby files this Class Action

  Complaint against Defendant, NEGOTIATION TECHNOLOGIES, LLC dba PITBULLTAX

  INSTITUTE (“PitbullTax”) for denying the hearing impaired equal access to PitbullTax’s

  programs and activities in violation of federal law. Plaintiff states as follows:

                                          INTRODUCTION

         1.      Plaintiff is student and customer of PitbullTax. Plaintiff purchased software from

  PitbullTax and further enrolled in and attended training/ continuing education courses at

  PitbullTax’s conference offered in South Florida (Plaintiff paid for and attended the in person

  training due to barriers she experienced with the software program and customer service). She




                                                                                                 1
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 19



  attended the PitbullTax Training offered in Broward County Florida in September 2018. Plaintiff

  is hearing impaired and substantially limited in the major life activity of hearing.

         2.      PitbullTax consistently failed to provide Plaintiff with course materials in

  accessible formats.

         3.      When appropriate auxiliary aids are provided, content becomes universally

  available to those with hearing impairment and those without alike.

         4.      Recognized customary auxiliary aids exist for the presentation of universally

  designed mainstream audio and digital content.

         5.      Professional learning centers use a wide array of auxiliary aids are available, such

  as: qualified interpreters on-site or through video remote interpreting (VRI) services; notetakers;

  real-time computer-aided transcription services; written materials; exchange of written notes;

  telephone handset amplifiers; assistive listening devices; assistive listening systems; telephones

  compatible with hearing aids; closed caption decoders; open and closed captioning, including

  real-time captioning; voice, text, and video-based telecommunications products and systems,

  including text telephones (TTYs), videophones, and captioned telephones, or equally effective

  telecommunications devices; videotext displays; accessible electronic and information

  technology; or other effective methods of making aurally delivered information available to

  individuals who are deaf or hard of hearing.

         6.      Although auxiliary aids are designed for universal mainstream accessibility and

  are commercially available, PitbullTax has failed to provide accessible software or in person

  training programs. Consequently, PitbullTax has prevented Plaintiff from obtaining the goods

  and services she paid for.



                                                                                                   2
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 19



         7.      Like a public accommodation that decides to create unneeded entrance steps

  without ramps, accessibility problems arise when a software and training company makes, as

  PitbullTax has, procurement decisions about audio content without considering whether students

  with disabilities will have integrated access to the content. PitbullTax compounds that failure by

  not converting inaccessible content to accessible content by providing auxiliary aids so those

  students can have access to the same content at the same time as their nondisabled peers.

         8.      PitbullTax’s failure to provide Plaintiff an equal opportunity to access the online

  and digital content, and participate in conference learning and activities has prevented her, in

  each instance, from obtaining the goods, services and training she has paid for and instead

  reflects only the learning barriers PitbullTax erected. PitbullTax’s failure to afford Plaintiff an

  equal opportunity to compete at a level commensurate with her capabilities has caused her (1) to

  expand software and tuition, fees, and other related expenses in exchange for an educational

  experience inferior to that which PitbullTax has offered her peers without hearing impairment,

  and (2) severe emotional distress. Moreover, by impairing her opportunity to learn the skills

  necessary to perform her job that she has paid and continues to pay for, PitbullTax has caused

  Plaintiff irreparable harm.

         9.      Plaintiff relied on PitbullTax’s assurances of equal access and has upheld her end

  of the bargain by purchasing the software, enrolling in training, paying tuition and travel

  expenses for training conferences, and working to the best of her abilities. PitbullTax, far from

  providing an equal opportunity to access educational benefits, has offered Plaintiff, and other

  hearing impaired students an experience of unfair disadvantage and an unequal educational

  experience.



                                                                                                   3
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 19



         10.     Defendant’s denial of full and equal access to its software and training programs,

  and therefore denial of its products and services offered thereby, and in conjunction with its

  physical locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act

  (hereinafter “ADA”) as well as other hearing-mpaired consumers’ rights under the ADA.

         11.     Because Defendant’s software and training program are not fully, equally or

  independently accessible to hearing-impaired consumers in violation of the ADA, this complaint

  seeks a permanent injunction to cause a change in Defendant’s corporate policies, practices, and

  procedures so that Defendant’s services, products and trainings will become and remain

  accessible to Plaintiff and the proposed Class of consumers (the “Class Members”) who are

  hearing-impaired. This complaint also seeks compensatory damages to compensate the Class

  Members for having been subjected to unlawful discrimination. Such unlawful discrimination is

  on-going.

                                  JURISDICTION AND VENUE


         12.     This Honorable Court has original jurisdiction under 28 U.S.C. § 1331 and § 343

  for Plaintiff’s claims arising out of federal law, 42 U.S.C. § 12182 ​et seq​., based on Defendant’s

  violations of Title III of the ADA. See also 28 U.S.C. §§ 2201, 2202, the 2010 ADA Standards,

  and 28 C.F.R. § 36.201.

         13.     Venue is proper in this District, pursuant to 28 U.S.C. §1391(b)(2) and S.D. Fla.

  L.R. 3.1 because Defendant engages in business in this District and a substantial part of the

  events or omissions giving rise to the claim occurred here including the operation of Defendant’s

  brick and mortar location, in person training conference and home office locations in Broward

  County, Florida.



                                                                                                    4
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 19



                                              PARTIES

         Kaye Willie, Individually


         14.     Plaintiff, KAYE WILLIE, is ​sui juris and at all times mentioned herein is a

  resident of Miami-Dade County in the state of Florida and a hearing impaired individual. As a

  result of her disability, Plaintiff is substantially limited in her ability to hear.     Plaintiff is

  therefore a member of a protected class of individuals under the ADA, pursuant to 42 U.S.C. §

  12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 ​et seq​.

         15.     Plaintiff must rely on auxiliary aids to access content that is not readily accessible

  due to her disability of hearing impairment, especially when the audio content is of a poor or

  limited quality.

  Other Plaintiffs Similarly Situated Members of Consumers (“Class Members”)

         16.     Other plaintiffs, and consumers, similarly situated to Plaintiff KAYE WILLIE

  (the “Class Members” or “similarly disable persons”) ​are qualified individuals with disabilities,

  and as defined by the ADA.

         17.     Other plaintiffs and consumers are similarly situated to Plaintiff, and are therefore

  Class Members, by virtue of the fact that they are deaf and/or hearing-impaired and require

  auxiliary aids to access audio content equally as those without hearing impairment, as described

  in more detail above, in order to effectively and meaningfully access websites and computer

  programs and obtain fundamental information used in connection with Defendant’s physical

  location and attend local conferences/training.

         18.     Other plaintiffs and consumers, Class Members, are likewise unable to effectively

  and meaningfully access Defendant’s software or without the assistance of auxiliary aids.



                                                                                                     5
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 19



         19.     Other similarly disabled persons, as Plaintiff, are qualified individuals with

  disabilities under the ADA.      Other similarly disabled persons have experienced Plaintiff’s

  discrimination based on the fact that they are hearing-impaired and require the use of auxiliary

  aids to access Defendant’s programs and access Defendant’s products, services, locations, and

  various other information, which should be accessible.

         20.     The access barriers have prevented Plaintiff from the benefit of the goods,

  services and programs she purchased and accepted with the implied understanding she would be

  able to access them and benefit from them.

         21.     It is Plaintiff’s belief that the violations detailed herein will not be corrected

  without court intervention, and thus, Plaintiff and the proposed Class Members, who are deaf and

  hearing impaired will continue to suffer actual harm, and the violations threaten real and

  imminent injury in the near future.

         22.     Because Defendants’ programs, products and services are not fully and equally

  accessible to hearing-impaired consumers in violation of the ADA, Plaintiff seeks declaratory

  and injunctive relief to correct Defendant’s corporate policies, practices, and procedures to

  include measures necessary to ensure compliance with federal law to include monitoring of such

  measures, to update and remove accessibility barriers so that Plaintiff and the proposed Class

  Members, who are deaf and hearing impaired, will be able to equally, independently and

  privately use Defendant’s Website. This action seeks compensatory damages to compensate

  Class Members for being subjected to unlawful discrimination.




                                                                                                 6
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 19



  Defendant

         23.     Defendant, PitbullTax is a limited liability company, organized under the laws of

  Florida, with a main office location in Coral Springs, Florida and a process of service address in

  Fort Lauderdale, Florida​.

         24.      Defendant is subject to personal jurisdiction in this District. Defendant has been

  and is committing the acts or omissions alleged herein in the Southern District of Florida that

  caused injury, and violated rights prescribed by the ADA, to Plaintiff and to the proposed Class

  Members who are deaf and/or hearing impaired. A substantial part of the acts and omissions

  giving rise to Plaintiff’s claims occurred in the Southern District of Florida.         Specifically,

  Plaintiff purchased Defendant’s software and attended an in person training conference (IRS

  approved continuing education) offered in Broward County in conjunction with its physical

  locations in Coral Springs, Florida and Fort Lauderdale, Florida.

         25.     Defendant, PitbullTax, is a software company and a private educational entity

  organized and existing pursuant to the laws of the State of Florida. Therefore, it is a public

  accommodation      under     Title   III   of   the   ADA,   42     U.S.C.   §   12131,    et.   seq.

  https://www.pitbulltax.com website that provides consumers with access to an array of goods

  and services including tax resolution software and IRS approved required continuing education

  courses.

                                 CLASS ACTION ALLEGATIONS


         26.     Plaintiff, on behalf of herself and all others similarly situated, seeks certification

  of the following nationwide class pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2):                “All

  individuals with a qualified disability of hearing impairment in the United States who have



                                                                                                     7
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 19



  attempted to access Defendant’s tax software, online resources, audio content and audio

  presentations and as a result have been denied access to the enjoyment of goods and services

  offered by PitbullTax, during the relevant statutory period.”

         27.     Plaintiff seeks certification of the following Florida subclass pursuant to Fed. R.

  Civ. P. 23(a), 23(b)(2) and, alternatively, 23(b)(3): “All individuals with a qualified disability of

  hearing impairment in the State of Florida who have attempted to access Defendant’s tax

  software, online resources, audio content and audio presentations and as a result have been

  denied access to the enjoyment of goods and services offered by PitbullTax, during the relevant

  statutory period.”

         28.     Excluded from the Class are Defendant, any of its officers, directors or

  employees, the presiding judge, and members of their immediate families.

         29.     There are millions of people in the United States who are deaf or hearing

  impaired.    Thus, the Class is so numerous that the individual joinder of all its members is

  impractical. While the exact number and identities of the Class members are unknown to

  Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is

  informed and believes and alleges that the Class includes hundreds of members. Given the

  number of Class members, the only way to deliver substantial justice to all members of the Class

  is by means of a single class action.

         30.     This case arises out of Defendant’s policy and practice of maintaining

  inaccessible software, products and services along with inaccessible conference presentations

  and materials thereby denying deaf and hearing impaired consumers’ access to the goods and

  services of PitbullTax Institute. Due to Defendant’s policy and practice of failing to remove



                                                                                                     8
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 19



  access barriers, deaf persons and persons with hearing impairment have been and are being

  denied full and equal access to the services, software and training offered by Defendant through

  its software, online resources and local conferences provided in conjunction with its physical

  location.

           31.   There are questions of law and fact common to the class, including without

  limitation, the following:

                  a. Whether Defendant, through its services including tax software/audio

                      content, continuing education courses and training conferences, denies the

                      full, equal and independent enjoyment of its goods, services, facilities,

                      privileges, advantages, or accommodations to consumers who are deaf or

                      hearing impaired in violation of the ADA.

           32.   Plaintiff’s claims are typical of those of the claims of the Class Members. All

  claims are based on the same legal theories and arise from the same discriminatory conduct.

           33.   Plaintiff will fairly and adequately represent and protect the interests of the

  members of the Class because Plaintiff has retained and is represented by counsel competent and

  experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

  to the members of the class. Class certification of the claims is appropriate pursuant to because

  Defendant has acted or refused to act on grounds generally applicable to the Class, making

  appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a

  whole.

           34.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

  because questions of law and fact common to Class Members clearly predominate over questions



                                                                                                   9
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 19



   affecting only individual class members, and because a class action is superior to other available

   methods for the fair and efficient adjudication of this litigation.

             35.   Judicial economy will be served by maintenance of this lawsuit as a class action

   in that it is likely to avoid the burden that would be otherwise placed upon the judicial system by

   the filing of numerous similar suits by people with visual disabilities throughout the United

   States.

             36.   References to Plaintiff shall be deemed to include the named Plaintiff and each

   Class Member, unless otherwise indicated.

                                        STATEMENT OF FACTS

             37.   Defendant operates a place of service in Broward County, Florida for students

   who are interested in tax accounting software, training and IRS approved and required

   continuing education courses. Plaintiff is a customer of Pitbulltax and was a student at their

   conference in 2018 for required continuing education and technical training for Defendant's

   software program.

             38.   Defendants’ online and conference instructions are inaccessible to Plaintiff due to

   the manner in which the audio content is provided. Defendant has failed to provide the Plaintiff

   with equally effective communications. Plaintiff purchased the software based on the claims

   made by Defendant regarding the effectiveness of its products and services for tax professionals.

             39.   However, she had difficulty due to the lack of auxiliary aids (including a lack of

   customer support) to assist with the poorly communicated audio materials and presentations.

             40.   Plaintiff reached out to Defendant regarding same to explain her needs based on

   her hearing impairment disability.



                                                                                                   10
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 19



           41.      She received no response when she attempted to explain that she needed better

   support and auxiliary aids to accommodate her hearing-impairment disability due to the poor

   quality of the audio material and presentations.

           42.      When she made no progress attempting to obtain assistance by calling Defendant

   or visiting Defendant’s online resources, upon recommendation she purchased an in person

   training seminar package in an effort to make useful the program she already invested thousands

   of dollars in.

           43.      This caused even greater stress and frustration to Plaintiff because the same lack

   of auxiliary aids and customer support was prevalent at the seminar.

           44.      Plaintiff provided feedback at the seminar but never received a response from

   Defendant.

           45.      Making course materials accessible through the online software and at the

   continuing education /training conferences is readily achievable for Defendant and could be done

   for relatively low cost.

           46.      It became obvious to Plaintiff that she would not be able to benefit from the

   products, service and training offered by Defendant. This situation put Plaintiff at a great

   disadvantage, as she was unable to benefit from the audio presentations or in person training

   unlike every other student that is not hearing impaired.

           47.      Plaintiff’s experience has been humiliating and demoralizing. She has not been

   given an equal and independent opportunity to learn or obtain the benefits of the goods and

   services offered by Defendant.        The difficulty Plaintiff is experiencing only reflects the

   discrimination she has suffered.



                                                                                                   11
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 12 of 19



             48.   As a result of the barriers PitbullTax has forced on Plaintiff, Plaintiff is

   emotionally exhausted, angry, and anxious from her efforts with PitbullTax for the right to an

   equal opportunity to learn and benefit from their goods and services. She is frustrated that her

   goal of independence and self-reliance is hampered by discrimination based on a disability.

             49.   As technology and digital content have permeated education, there has been an

   extraordinary opportunity for students with disabilities to have equal and mainstream access to

   the same content at the same time as everyone else. Unfortunately, at some companies, like

   PitbullTax, the failure to insist on accessible technology and content, and the failure of

   leadership to require instructors and staff to provide accessible materials, presentations and

   online resources has resulted in greater inequality of access that existed when everything was

   printed on paper. This failure then requires vastly inferior alternate auxiliary aids and services,

   such as assistance/notetakers/readers who, under the best of circumstances, produce less

   effective communications and who, more often, are insufficiently trained and available.

               COUNT I: VIOLATION OF TITLE III OF THE ADA 42 U.S.C. § 12181

             50.   Plaintiff incorporates the allegations in the 1 through 49 paragraphs, as if alleged

   herein.

             51.   Title III of the ADA, 42 U.S.C. § 12182 (a) provides that “No individual shall be

   discriminated against on the basis of disability in the full and equal enjoyment of the goods,

   services, facilities, privileges, advantages, or accommodations of any place of public

   accommodation by any person who owns, leases (or leases to), or operates a place of public

   accommodation.”




                                                                                                    12
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 13 of 19



          52.     PitbullTax is a public accommodation within the definition of Title III of the

   ADA, 42 U.S.C. § 12181(7).        Its learning materials (seminar/CLE instruction, website and

   printed materials) are goods, services, privileges, advantages of a public accommodation.

          53.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, and advantages or accommodations of an entity. (42 U.S.C. §

   12182(b)(1)(A)(ii).)

          54.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things:

   “[A] failure to make reasonable modifications in policies, practices or procedures, when
          such modifications are necessary to afford such goods, services, facilities,
          privileges, advantages, or accommodations to individuals with disabilities, unless
          the entity can demonstrate that making such modifications would fundamentally
          alter that nature of such goods, services, facilities, privileges, advantages or
          accommodations; and a failure to take such steps as may be necessary to ensure
          that no individual with a disability is excluded, denied services, segregated or
          otherwise treated differently than other individuals because of the absence of
          auxiliary aids and services unless the entity can demonstrate that taking such steps
          would fundamentally alter the nature of the good, service, facility, privilege,
          advantage, or accommodation being offered or would result in an undue burden.”


          55.     The term “Auxiliary Aids and Services” pursuant to 28 C.F.R. ​§ ​36.303(c)(1)(ii)

   includes qualified interpreters on-site or through video remote interpreting (“VRI”) services,

   including but not limited to DeafTalk; notetakers; real-time computer-aided transcription

   services; written materials; exchange of written notes; telephone handset amplifiers; assistive

   listening devices; assistive listening systems; telephones compatible with hearing aids; closed

   caption decoders; open and closed captioning, including real-time captioning; voice, text, and

   video-based telecommunications products and systems, including text telephones (TTYs),


                                                                                                 13
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 14 of 19



   videophones, and captioned telephones, or equally effective telecommunications devices;

   videotext displays; accessible electronic and information technology; or other effective methods

   of making aurally delivered information available to individuals who are deaf or hard of hearing.

          56.     Defendant was required to provide Auxiliary Aids and Services to Plaintiff when

   Plaintiff contacted Defendant regarding the inaccessibility of their goods and services pursuant to

   28 C.F.R. § 36.303.

          57.     The Defendant has discriminated and continues to discriminate against the

   Plaintiff and others who are similarly situated, by denying access to, and full and equal

   enjoyment of goods, services, facilities, privileges, advantages and/or accommodations as

   prohibited by 42 U.S.C. § 12182, and 42 U.S.C. § 12101 et seq.

          58.     Plaintiff would like to enjoy the goods and services offered by Defendant for

   which she paid thousands of dollars. However, Plaintiff is precluded from doing so by the

   Defendant’s failure and refusal to provide equal access to hearing impaired patrons. Therefore,

   Plaintiff continues to suffer from discrimination and injury due to the policies and procedures

   which are in violation of the ADA.

          59.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

   Department of Justice, Office of the Attorney General promulgated Federal Regulations to

   implement the requirements of the ADA See 28 CFR §36 and its successor the 2010 ADA

   Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part

   36, under which said Department may obtain civil penalties of up to $55,000 for the first

   violation and $110,000 for any subsequent violation.

          60.     The Defendant is in violation of 42 U.S.C. §12182 et. seq. and the 2010 American



                                                                                                   14
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 15 of 19



   Disabilities Act Standards et. seq., and is discriminating against the Plaintiff as a result of inter

   alia, the following specific violations: refusal to provide Auxiliary Aids and Services to Plaintiff,

   a deaf individual, as required by 28 C.F.R. § 38.303, failure to provide information on Auxiliary

   Aids and Services for hearing impaired individuals as required by 28 C.F.R. § 38.303; failure to

   provide full and equal enjoyment of services, privileges, facilities, advantages and

   accommodations to a hearing impaired individual.

          61.     To the best of Plaintiff’s belief and knowledge, the Defendant has failed to

   eliminate the specific violations set forth herein.

          62.     Although the Defendant is charged with having knowledge of the violations, the

   Defendant may not have actual knowledge of said violations until this Complaint makes the

   Defendant aware of same.

          63.     To date, the violations of the ADA still exist and have not been remedied or

   altered in such a way as to effectuate compliance with the provisions of the ADA.

          64.     Pursuant to the ADA, 42 U.S.C. §12101 et seq., and 28 C.F.R. § 36.304, the

   Defendant was required to make the establishment of a place of public accommodation

   accessible to persons with disabilities by January 28, 1992. As of current date, the Defendant has

   failed to comply with this mandate.

          65.     The Plaintiff has been obligated to retain the undersigned counsel for the filing

   and prosecution of this action; Plaintiff is entitled to have its reasonable attorney's fees, costs and

   expenses paid by the Defendant, pursuant to 42 U.S.C. § 12205.

          66.     All of the above violations are readily achievable to modify in order to bring the

   Subject Facility/Subject Property into compliance with the ADA as the modifications can be



                                                                                                       15
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 16 of 19



   easily accomplished and are able to be carried out without much difficulty or expense. 42 U.S.C.

   § 12182 (b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

             67.   Upon information and belief, Defendant has the financial resources to make the

   necessary modifications to its policies and procedures and provide accessible resources and

   presentations to Plaintiff and others similarly situated.

             68.   Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff's injunctive relief, including an order requiring Defendant to alter its policies and

   procedures and to provide auxiliary aids for customers and students with hearing impairment for

   use with its computer software programs, online programs and continuing education courses/

   training conferences.


                   COUNT II- BREACH OF IMPLIED-IN-FACT CONTRACT


             69.   Plaintiff incorporates the allegations in the 1 through 49 paragraphs, as if alleged

   herein.

             70.   Plaintiff and Defendant have a contract implied in fact.

             71.   Defendant offered its products and services to Plaintiff and other tax practitioners.

             72.   Plaintiff accepted Defendant’s offer and paid consideration for the programs and

   services offered by Defendant (and continues to make required monthly payments).

             73.   Implied with the offer of Defendant’s programs, services and training was the

   promise that the promise that Defendant’s goods and services would be provided in a manner

   that was equally accessible to Plaintiff and other practitioners. In order to make use of software

   and educational material, the student or customer must be able to access same. Because

   Defendant chooses to provide its material via audio content, that content must be of a quality to


                                                                                                     16
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 17 of 19



   be equally heard and processed by its customers.

          74.     Defendant has chosen to provide audio content offered by foreign speakers with

   strong accents in a format that does not include captioning or other auxiliary aides for aurally

   delivered information.

          75.     Defendant’s failure to provide access to the training materials for those with

   vision impairment is essentially the failure to provide what was offered. If a person cannot access

   the goods offered, they are of no value or use to the purchaser.

          76.     Due to Defendant’s breach, Plaintiff has suffered damages including costs

   purchasing the software, costs for monthly access to software she cannot actually access, costs

   travelling to South Florida for in person training, costs incurred for the in person training, loss of

   time assisting clients and a resulting loss of income necessary to pay for business expenses

   including the Defendant’s goods and services.


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests for judgment against Defendants as follows:

          A.    A Declaratory Judgment that at the commencement of this action Defendants were

                in violation of the specific requirements of Title III of the ADA 42 U.S.C. § 12181

                et seq.,​ and the relevant implementing regulations of the ADA, for Defendants’

                failure to take action that was reasonably calculated to ensure that its website is

                fully accessible to, and independently usable by, hearing-impaired individuals;

           B.   A preliminary and permanent injunction enjoining Defendants from violating the

                ADA, 42 U.S.C. § 12181 ​et seq.​ , with respect to its programs, software, training

                and services;



                                                                                                      17
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 18 of 19



          C.   A preliminary and permanent injunction requiring Defendants to evaluate and

               neutralize their policies, practices and procedures toward persons with disabilities,

               for such reasonable time so as to allow the Defendants to undertake and complete

               corrective procedures;

          D.   An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2)

               and/or 23(b)(3), appointing Plaintiff as Class Representative, and her attorneys as

               Class Counsel;

          E.   For attorneys' fees and expenses pursuant to all applicable laws including, without

               limitation, pursuant to 42 U.S.C. § 12188(a)(1);

          F.   For compensatory damages including, but not limited to, mental anguish, loss of

               dignity, and any other intangible injuries suffered by the Plaintiff as a result of

               Defendant’s discrimination;

          G.   For Actual damages including costs paid to Defendant for the goods, services and

               trainings it offered but in effect did not provide, and costs incurred related to

               accessing these offered goods and services, including travel expenses;

          H.   For pre-judgment interest to the extent permitted by law;

          I.   For costs of suit; and

          J.   For such other and further relief as this Honorable Court deems just and proper.

   Dated this 24th day of September, 2019.
                                                      Respectfully submitted,

                                                      The Advocacy Group
                                                      Attorney for Plaintiff
                                                      200 SE 6th Street, Ste. 504
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: (954) 282-1858

                                                                                                  18
Case 0:19-cv-62371-KMW Document 1 Entered on FLSD Docket 09/24/2019 Page 19 of 19



                                           Service Email: ​service@advocacypa.com
                                           By​ /s/ Jessica L. Kerr
                                           Jessica L. Kerr, Esq.
                                           Fla. Bar No. 92810




                                                                                    19
